WELLS, Judge.
The standard for ruling on a motion for a directed verdict is well known and need not be restated here. See, e.g., Manganello *710v. Permastone, Inc., 291 N.C. 666, 231 S.E. 2d 678 (1977); Koonce v. May, 59 N.C. App. 633, 298 S.E. 2d 69 (1982). We note that, in clear violation of the provisions of G.S. § 1A-1, Rule 50(a) of the Rules of Civil Procedure, no specific grounds for the motion were stated by defendants. While plaintiff did not object to this deficiency, and we must therefore pass upon the trial court’s ruling, we are constrained to note that this deficiency on such motions is not rare and that such lack of compliance with the rule unduly complicates the process of appellate review. For instance, in this case it appears that the trial court could have granted the motion either because plaintiff failed to establish a violation of a duty of care owed plaintiff by defendants; or plaintiff failed to show that defendants’ alleged negligence was the proximate cause of plaintiffs injury; or that if defendants were negligent and proximate cause was shown, plaintiff was contributorily negligent as a matter of law.
At the threshold of every action for negligence is the plaintiffs burden of showing that the defendant has failed to exercise due care in the performance of some legal duty owed by the defendant to the plaintiff under the circumstances in which they were placed. The next requisite in negligence cases is for the plaintiff to show that such negligent breach of duty was the proximate cause of plaintiffs injury. McNair v. Boyette, 282 N.C. 230, 192 S.E. 2d 457 (1972).
In the case before us, if defendants had a duty to plaintiff to keep his bedrails up at night, it was not the breach of that duty which proximately caused plaintiffs injury. Plaintiffs own decision to request that his bedrail be left down on the night he was injured, so that he could freely move to the bathroom, and plaintiffs ill-fated attempt to change his pajama bottom were the proximate causes of his unfortunate injury. For these reasons, defendants were entitled to a directed verdict.
No error.
Judges Webb and Whichard concur.